IMMUCELL CORPORATION

EXHIBIT 10.7

AMENDMENT TO EMPLOYMENT AGREEMENT

IMMUCELL CORPORATION, a Delaware corporation (the “Company”), and JOSEPH H.
CRABB, an individual residing in Falmouth, Maine (“Crabb”), hereby agree as
follows as of this 26th day of March 2010.

1.        This agreement supersedes and replaces in its entirety the Employment
Agreement, dated as of April 29, 1999, as amended by the Employment Agreement,
dated January 1, 2005, and the Employment Agreement, dated as of July 28, 2005,
each between the Company and Crabb. This agreement, together with the
Confidential Information, Inventions and Noncompete Agreement, dated of even
date herewith, between the Company and Crabb and any stock option agreements
previously entered into between the Company and Crabb, constitute the parties’
entire understanding with respect to Crabb’s employment by the Company.

2.        Crabb shall serve as Vice President and Chief Scientific Officer of
the Company in an “at will” capacity on such terms as the Board of Directors of
the Company may from time to time determine, subject to termination by the Board
of Directors of the Company at any time, with or without cause.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the same to take effect as a sealed instrument, as of the date first above
written.

 

IMMUCELL CORPORATION By:   /s/ Linda Rhodes  

Dr. Linda Rhodes

 

Chair of Compensation and

 

Stock Option Committee

/s/

  Joseph H. Crabb Joseph H. Crabb